Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 11/15/2021 is attached to the instant Office action.
Response to Amendment
3.	This action is in response to the Amendment filled on 10/15/2021. The amendment has been entered. Claims 1, 16-23 have been amended and claims 3-4, 6 and 15 have been canceled. Claims 1-2, 5, 7-14 and 16-23 are pending, with claims 1 and 16 being independent in the instant application.
        Response to Arguments
4.	Applicant's Arguments/Remarks filed on 10/15/2021 on pages 12-13 regarding 35 U.S.C. 101 rejections have been fully considered and found persuasive in view of the amended claims by the Applicant. Therefore, the previous 35 U.S.C. 101 rejection has been withdrawn.
	Applicant's Arguments/Remarks filed on pages 13-15 regarding 35 U.S.C. 102 and 103 rejections have been fully considered and are moot in view of
Zhou and McDaniel taught the claims 1, 2, 5, 7-14 and 16-23. Therefore, the previous rejection regarding 35 U.S.C. 102 being withdrawn and amended as 35 U.S.C.103 rejection and accordingly rejection regarding 35 U.S.C. 103 being maintained in this current office action.
	Applicant didn’t present any Arguments/Remarks regarding Claim Interpretation
35 U.S.C. 112 (f), therefore the previous Claim Interpretation is being maintained in this current office action.
	Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can  applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.

             Claims 1, 2, 5, 8-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over an Article “Design of Industrial Automated Systems Via Relay Ladder Logic Programming and Petri Nets” by MengChu Zhou (hereinafter Zhou) and in view of McDaniel (Pub. No. US2011/0295563A1).
	Regarding claim 1, Zhou teaches A method for programming a component of a process plant, the method comprising: (Zhou disclosed in page 137 under ‘Introduction’: “We can develop a control strategy by using a PN model that captures the discrete event dynamics of the process being controlled … Some previous studies have illustrated certain strengths of PN’s over RLL via small-scale automated systems … After a brief discussion of PLC’s and realtime Petri nets, this paper presents the functional specification for a sequential industrial control problem. Then both RLL and PN are used to design control programs.” It has been discussed in page 138 under section ‘PLC’S’ (left side col.) that controllers would be programmed using RLL. The RLL programming language was developed to smooth the transition from relay control systems to PLC’s. The initial intent of RLL was to allow plant maintenance personnel to troubleshoot, maintain, and make minor modifications to the system and there are several methods exist for developing RLL programs. Moreover, Zhou discussed in page 140 under section ‘RLL and PN design for an industrial system’ about a control system for clarifier scum removal system (shown in Figs. 2 and 3) consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. The local controls are provided for maintenance and emergency handling purposes. 
Zhou discussed about the methodologies for programming components of a process plant (e.g. Skimmer Pipes, Spray Water Valve, Scum Flushing Valve etc.) by implementing RLL programming language).
Zhou teaches identifying a plurality of components of the process plant; (Zhou disclosed in page 140 under section ‘RLL and PN design for an industrial system’ about a control system for clarifier scum removal system (shown in Figs. 2 and 3) consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. Wastewater flows through the clarifiers toward the skimmer pipe. As shown in Fig. 3, the skimmer pipes are sloped in groups of three toward a scum box. The skimmers are rotated on a sequential basis to allow the froth on the surface of the water to be collected in a scum box. Moreover, it has been discussed that each skimmer pipe has four positions: reverse, shallow skim, deep skim, and rest in terms of water flow through clarifiers. Fig. 3 shows detail about the pipes and clarifiers. Each pipe is equipped with a motorized actuator and position limit switches. A local control panel is provided with a local/off/remote selector switch. Each skimmer pipe is equipped with a spray water solenoid valve and a scum flushing valve is provided to flush the scum boxes at the completion of a skimming cycle. Therefore, plurality of components of the process plant (e.g. Skimmer Pipes, Spray Water Valve, Scum Flushing Valve etc.) being identified in Zhou’s disclosure).
	Zhou teaches programming code relating to operation of the … programmable simulation object, the programming code allowing dynamic adjustments to properties of the … programmable simulation object to allow adjustments to the … programmable simulation object while a simulation is running; (Zhou disclosed in page 140-141 under section ‘RLL Design’: “The RLL program was developed with the assistance of ISA logic diagrams … RLL program was created by entering one RLL file for skimmer #9. This file was tested with a test stand physically connected to the PLC I/O modules. The test stand consisted of maintained and momentary switches to simulate input conditions and lights to indicate output signals … The addresses I/O and internal status bits of the library were then searched and replaced with the addresses for skimmers 8–1. When search and replace were completed, the files were inserted into the RLL program with the logic for skimmer #9. To index from one skimmer subroutine to another, a sequential function chart (SFC) similar to PN was used ... After the SFC was entered, the system was again tested by using the test stand. The logic for the scum valves and spray water valves was entered, and a final test was then performed. A portion of the ladder logic as shown in Fig. 4(a)–(d) …”. Zhou discussed in page 147 under section ‘Design Comparison’ (at left side col.) that the RLL program listing produces approximately 450 rungs of code and the RLL program was written with the assistance of a supervisory SFC and it simplifies the sequencing of each RLL subroutine. 
Moreover, in same page 147 under section ‘Flexibility’ (at right side col.) it has been discussed that changes or adjustments being made to the original design specifications for the wastewater treatment system such as “Time delay is to be inserted 
Zhou discussed in his disclosure that RLL program was created by entering RLL file and this file was tested with a test stand physically connected to the PLC I/O modules. The test stand consisted of maintained and momentary switches in order to simulate input conditions. Therefore, Examiner considers, programmable simulation object corresponding to a control device of the process plant (according to Spec. of current application at para [0020]), is the PLC device with I/O modules, which has been connected to the RLL program. It has been discussed above that RLL program has codes and these code relating to operation of the simulation objects of process plant (as an example logic for the scum valves and spray water valves being tested). Moreover, some adjustments being done in above disclosure (e.g. insertion of a time delay, insertion of a cycle counter in the RLL program etc.), therefore, these are dynamic adjustments allowed to the RLL program code in order to allow adjustments to the programmable simulation object (e.g. Time delay has been inserted before a skimmer 
and Zhou teaches transferring the programming code at least one of the … programmable simulation objects to a corresponding physical component of the process plant. (Zhou discussed in page 147 under section ‘Flexibility’ (at right side col.) that changes or adjustments being made to the original design specifications for the wastewater treatment system such as “Time delay is to be inserted before a skimmer begins the reverse skim operation”, “Continuous mode is to be modified to allow a maximum of five complete skimming cycles”, “Typical skimmer sequence is to be modified to eliminate the choice structure of going to deep or shallow skim after reverse skim.” The new cycle should be with adjustable time delays as before and the insertion of a time delay in the RLL program requires an additional rung to include the timer function, an additional rung to output instruction, and modification to existing rungs of ladder logic. The original output instruction is replaced by the new output instruction. The RLL modifications are shown in Fig. 4(b). Moreover, the insertion of a cycle counter in the RLL program requires modifications to existing rungs and the addition of two new rungs. One rung to include the counter function and another to reset the counter. The modifications and additions in the dotted box in Fig. 4(a).
Examiner considers, changes or adjustments being made to the original design specifications for the wastewater treatment system (e.g. insertion of a time delay, insertion of a cycle counter in the RLL program etc.) and the RLL modifications are shown in Fig. 4(a) and (b). Since original design specifications and original output instruction is replaced by the new output instruction therefore, it is concluded that RLL 
However, Zhou doesn’t explicitly teach coupling the process plant to a three-dimensional (3D) simulation system; performing a simulation on a plurality of 3D programmable simulation objects of the 3D simulation system, wherein each of the 3D programmable simulation object includes …;
McDaniel teaches coupling the process plant to a three-dimensional (3D) simulation system; (McDaniel disclosed in page 7 para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geo metric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated. By modeling the process devices in 3D as they would appear physically, it is possible to use the geometric configuration as data for the simulation.” In para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation.” In para [0093]: “A system in accordance with disclosed embodiments defines discrete elements that use the 3D model and modify the model as the simulation progresses. Also the 3D model dictates the connectivity of the discrete 
Under BRI, Examiner considers by the term ‘coupling’ as connecting the process plant’s components to a 3D simulation system. McDaniel gave examples of process plant’s components as pressure vessels, actuators and sensors etc. have 3D model or 3D geometric data. The system disclosed by McDaniel can receive or interactively build a 3D model of the system to simulate the fluid, is a 3D simulation system. It has been mentioned above that 3D model dictates the connectivity of the discrete elements dynamically and the abovementioned system defines discrete elements that use the 3D model, therefore, it is concluded that 3D model of process plant’s components are coupled or connected with the 3D simulation system).
McDaniel teaches performing a simulation on a plurality of 3D … simulation objects of the 3D simulation system, wherein each of the 3D … simulation object includes …; (McDaniel disclosed in page 7 in para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geo metric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated. By modeling the process devices in 3D as they would appear physically, it is possible to use the geometric configuration as data for the simulation.” In para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in 
Examiner considers, process plant’s components such as pressure vessels, actuators and sensors etc. have 3D model or 3D geometric data. The system disclosed by McDaniel can receive or interactively build a 3D model of the system is a 3D simulation system and uses the 3D geometric data to perform fluid simulation. Since, the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model, therefore, all of these objects are 3D simulation objects, simulated in the 3D simulation system (simulation being done on fluid and all of these 3D objects being used in that purpose)).
Therefore, Zhou and McDaniel are analogous art because they are related in performing simulation on physical components of a process plant. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in Zhou and McDaniel before him or her, to modify the performing a simulation on a plurality of programmable simulation objects by applying programming code of Zhou to include the simulation on a plurality of 3D programmable simulation objects in the 3D simulation system of McDaniel. The suggestion/motivation for doing so would have been obvious by McDaniel because fluid simulation uses a discrete element solver technique and introduces geometric 3D data and a 3D model of the system being simulated (McDaniel disclosed in page 7 in para [0089]). Therefore, it would have been obvious to combine McDaniel with Zhou to obtain the invention as specified in the instant claim(s). 
Regarding claim 2, Zhou and McDaniel The method of claim 1, wherein the plurality of components of the processing plant comprise control components. (Zhou disclosed in page 140 under section ‘Functional Specification of an Industrial System’: “The control system is for a secondary clarifier scum removal system … The system, as shown in Figs. 2 and 3, consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. Wastewater flows through the clarifiers toward the skimmer pipe … Each skimmer pipe has four positions … Each pipe is equipped with a motorized actuator and position limit switches. A local control panel is provided with a local/off/remote selector switch. In the local mode, a pipe is operated by using a switch located on its control panel … Each skimmer pipe is equipped with a spray water solenoid valve. Each valve has a local/off/remote selector switch at the local control panel. In local mode, the valve is operated by local open/close switches. In remote mode, it is controlled by the PLC … A valve is operated by local open/close switches is provided to flush the scum boxes at the completion of a 
Examiner considers, the control system disclosed above is clarifier scum removal system consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. Each pipe is equipped with a motorized actuator and position limit switches, each skimmer pipe is equipped with a spray water solenoid valve and a scum flushing valve is provided to flush the scum boxes at the completion of a skimming cycle. A local control panel is provided with a local/off/remote selector switch and a pipe is operated by using a switch located on its control panel, valve is operated by local open/close switches, therefore, all of these skimmer pipes equipped with a spray water solenoid valve and a scum flushing valve are controlled by the motorized actuator and switches connected to the control panel. Accordingly, it is concluded that the plurality of components of the processing plant (e.g. skimmer pipes with spray water valve and scum flushing valve) comprise control components (e.g. control panel provided with local/off/remote selector switch)).
Regarding claim 5, Zhou and McDaniel teach The method of claim 2, wherein Zhou teaches the control components include at least one of remotely operable heaters … (Zhou disclosed in page 140 under section ‘RLL and PN design for an industrial system’: “The control system is for a secondary clarifier scum removal system … The system, as shown in Figs. 2 and 3, consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. Wastewater flows through the clarifiers toward the skimmer pipe … Each skimmer pipe has four positions: … Each pipe is equipped with a motorized actuator and position limit switches. A local control panel is provided with a local/off/remote selector switch. In the local mode, a pipe is operated by using a switch located on its control panel. The local controls are provided for maintenance and emergency handling purposes. In remote mode, the pipes are controlled by a PLC. Mode selections (shallow/deep skim or timer/continuous) in remote operation are determined by inputs to the PLC from a plant wide Distributed Control System.”
Examiner considers, each skimmer pipe is equipped with a motorized actuator and position limit switches is provided with a local/off/remote selector switch in the local control panel and pipes are also controlled by a PLC in remote mode. Therefore, it is considered that any process component such as heaters or chillers being controlled/operable remotely by the controller in control panel and by the PLC (programmable logic controllers)).
However, Zhou doesn’t explicitly teach the control components include at least one … heaters and … chillers.
McDaniel teaches the control components include at least one … heaters and … chillers (Examiner would consider the heaters and chillers together as heat exchanger. McDaniel disclosed in page 2 para [0026]: “It is useful to be able to simulate fluids for the purpose of simulating the behavior of a controlled process. Automation is used to control fluids in fields such as brewing, bottling, water treatment, and chemical production. The control system is used to perform duties such as setting heaters, opening and closing valves, and activating motors.” In page 7 in para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation … A pipe tracks the location of pressure waves along its length so that it knows the speed of the contained fluid as well as sensor values along its length. A heat exchanger calculates the area of contact between two fluids to determine the rate of heat transfer.”
McDaniel discussed that control system or control components includes the setting of heaters and the heat exchanger calculates the area of contact between two fluids in order to determine the heat transfer rate, therefore, McDaniel taught about heaters (included in a control system) or heat exchanger in his disclosure).
Regarding claim 8, Zhou and McDaniel teach The method of claim 1, wherein Zhou teaches performing a simulation on a plurality of programmable simulation objects comprises: defining a programmable … simulation object corresponding to each component of the process plant. (Zhou disclosed in page 140-141 under section ‘RLL Design’: “The RLL program was developed with the assistance of ISA logic diagrams … RLL program was created by entering one RLL file for skimmer #9. This file was tested with a test stand physically connected to the PLC I/O modules. The test stand consisted of maintained and momentary switches to simulate input conditions and lights to indicate output signals … The addresses I/O and internal status bits of the library were then searched and replaced with the addresses for skimmers 8–1. When search and replace were completed, the files were inserted into the RLL program with the logic for skimmer #9. To index from one skimmer  discussed in page 147 under section ‘Design Comparison’ (at left side col.) that the RLL program listing produces approximately 450 rungs of code and the RLL program was written with the assistance of a supervisory SFC and it simplifies the sequencing of each RLL subroutine.
Zhou discussed in his disclosure that RLL program was created by entering RLL file and this file was tested with a test stand physically connected to the PLC I/O modules. The test stand consisted of maintained and momentary switches in order to simulate input conditions. Therefore, Examiner considers (according to Spec. of current application at para [0020]), programmable simulation object corresponding to a control device of the process plant, is the PLC device with I/O modules, which has been connected to the RLL program. It has been discussed above that RLL program has codes and these code relating to operation of the simulation objects corresponding to the control components of process plant (as an example logic for the scum valves and spray water valves being tested). Therefore, programmable simulation object being defined corresponding to each control component of the process plant (e.g. skimmer pipes with spray water valve and scum flushing valve)).
However, Zhou doesn’t explicitly teach performing a simulation on a plurality of 3D programmable simulation objects;
McDaniel teaches performing a simulation on a plurality of 3D simulation objects; (McDaniel disclosed in page 7 para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation. For example, a vessel filled with liquid tracks the current height of the liquid and can note which sensors and valves the liquid covers. A pipe tracks the location of pressure waves along its length so that it knows the speed of the contained fluid as well as sensor values along its length.” In para [0093]: “A system in accordance with disclosed embodiments defines discrete elements that use the 3D model and modify the model as the simulation progresses. Also the 3D model dictates the connectivity of the discrete elements dynamically. As an object moves, the simulation element associated with that object searches in space for an object with which it interacts. If it finds such an object in its space, the discrete element is connected dynamically to the element of the interacting object.”
Examiner considers, process plant’s components such as pressure vessels, actuators and sensors etc. have 3D model or 3D geometric data. The system disclosed by McDaniel can receive or interactively build a 3D model of the system and uses the 3D geometric data to perform fluid simulation. Since, the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the 
Regarding claim 9, Zhou and McDaniel teach The method of claim 8, wherein McDaniel teaches the plurality of programmable 3D simulation objects comprises at least one fluid physics object. (According to Spec. of current application, in para [0045] at page 13 stated: “In the example of FIG. 5, the reactor 103 and the tank 501 possess fluid 505 holding physics objects (e.g., tanks), and the pipes 507, 401 and valve 503 contain fluid transport physics objects (e.g., pipes). The valve 503 also contains a control node physics object to denote the ability to change the fluid topology of the network.” McDaniel disclosed in page 7 para [0092]: “a set of pressure sensors in liquid-filled tank. The size and shape of the tank as well as each pressure sensor is specified with the 3D model. When the tank is filled, the sensors at the bottom of the tank will become active before sensors at the top of the tank. Furthermore, the sensors at the bottom of the tank will have a higher pressure than sensors at the top depending on the height of the liquid. The system can determine the appropriate values for the sensors because it knows how the liquid will fill the tank and where the sensors are within the tank.” In para [0093]: “
Examiner considers, the size and shape of the tank as well as each pressure sensor is specified with the 3D model. Therefore, McDaniel taught tank as one fluid physics object with pressure sensor specified with the 3D model).
Regarding claim 10, Zhou and McDaniel teach The method of claim 8, wherein McDaniel teaches the plurality of programmable 3D simulation objects comprises at least one control object. (McDaniel disclosed in page 7 para [0090]: 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation.”
Examiner considers, actuators and sensors are control objects, where the properties like the size and shape of pressure vessels and the positions of actuators and sensors are all made known through the 3D model, therefore McDaniel taught actuators and sensors are 3D simulation control objects). 
Regarding claim 11, Zhou and McDaniel teach The method of claim 8, wherein McDaniel teaches the plurality of programmable 3D simulation objects comprises at least one fluid transport object. (McDaniel disclosed in page 6 para [0086]: “method to simulate fluids is to model the entities of the process as discrete elements. The elements are implemented as objects with a set of numeric properties … The fluids in the model are implicitly represented by the behavior of the elements. A pipe element, for example, may have a viscosity parameter to model how quickly the fluid will flow through it. The fluid, however, is not a separate entity in the model even though viscosity is really a property of the fluid and not the pipe. The simulation is constructed from several of these discrete elements being connected together.”
Examiner considers, pipe as one fluid transport object because pipe element have a viscosity parameter to model how quickly the fluid can flow through it and fluids being simulated with several discrete elements).
Regarding claim 12, Zhou and McDaniel teach The method of claim 8, wherein McDaniel teaches the plurality of programmable 3D simulation objects comprises at least one fluid storage object. (McDaniel disclosed in page 2 para [0026]: “Fluid behavior is also common in automation processes. There might be gases flowing in pipes or a liquid filling a container. Fluids are characterized by their ability to flow continuously from one place to another and for gases to expand to fill their container. It is useful to be able to simulate fluids for the purpose of simulating the behavior of a controlled process.” In page 7 para [0091]: “A system in accordance with disclosed embodiments uses a discrete element formulization to calculate the results of the simulation. However, the elements of the discrete simulation are designed to incorporate the 3D geometry … For example, a container of liquid might be poured into an adjacent container through a valve. The containers and the valve would be specified directly by the developer by drawing them into the model via an interaction with the system … The geometric proximity of the two objects during simulation dictates the proper behavior.”
Examiner considers, the container which is filled with liquid or filled with gases is one of the fluid storage object and the elements of the discrete simulation are designed to incorporate the 3D geometry, therefore, McDaniel taught 3D simulation object because fluid is simulated with storage object (e.g. container)).
Regarding claim 13, Zhou and McDaniel teach The method of claim 8, further comprising: McDaniel teaches arranging, in a 3D simulation workspace, the programmable 3D simulation objects corresponding to each component of the process plant so that each 3D simulation object is positioned in the 3D simulation workspace proportional to the physical position of the corresponding component in the process plant. (Examiner would consider the term “3D simulation object is positioned proportional to the physical position of the corresponding component in the process plant” as having positions of 3D simulation object similar to the corresponding component of the process plant (fluid's vessels, controls, sensors, piping etc.) and those 3D simulation object become programmable when simulation being performed on them.
McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation. Disclosed embodiments incorporate 3D models of the devices being controlled into a discrete element formulization to calculate the results of the simulation … The elements resemble the physical components of the system being simulated because they have the same relative size and shape. Simulation elements are derived and parameterized from the 3D model.” In page 7 para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geometric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated.” In para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in 
Examiner considers, fluid behavior simulated in a simulated process and geometric character of the fluid's vessels, controls, sensors, and piping get incorporated into the 3D simulation system and the 3D model of the system being simulated, therefore the system is considered as 3D simulation system or workspace. The system uses the 3D geometric data to perform fluid simulation and discrete element solver technique being introduced for 3D geometric data. Since, simulation elements are derived and parameterized from the 3D model as 3D simulation objects and the elements/3D simulation objects resemble the physical components of the system because they have the same relative size and shape. Therefore, user created the simulation by creating and laying out or positioning the elements or 3D simulation objects of the process in 3D and it is concluded that the programmable 3D simulation objects corresponding to each component of the process plant are arranged or positioned in the 3D simulation workspace, so that each 3D simulation object is proportional or same to the position of the physical component in the process plant).
Regarding claim 14, Zhou and McDaniel teach The method of claim 13, further comprising: Zhou teaches altering at least one of a property or programming code of at least one of the programmable … simulation objects while the simulation application is running. (Zhou disclosed in page 147 under section V A. (at left side col.): “The RLL program listing produces approximately 450 rungs of code … the RLL program was written with the assistance of a supervisory SFC.” At same page under section B, it has been mentioned: “To determine the 
Examiner considers, RLL modifications shown in Fig. 4(b), where insertion of a time delay in the RLL program requires to include the timer function, an additional rung to output instruction, and modification to existing rungs of ladder logic. The original output instruction is replaced or modified by the new output instruction i.e. programming code (in RLL program) of one of the programmable simulation objects being altered/modified (by inserting the time delay in the RLL program) when the simulation application was running).
However, Zhou doesn’t explicitly teach running a simulation application on the programmable 3D simulation objects in the 3D simulation workspace;
McDaniel teaches running a simulation application on the programmable 3D simulation objects in the 3D simulation workspace; (McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation. Disclosed embodiments incorporate 3D models of the system as disclosed herein can receive or interactively build a 3D model of the system to be simulated.”
Examiner considers, fluid behavior simulated in a simulated process and geometric character of the fluid's vessels, controls, sensors, and piping get incorporated into the 3D simulation system and the 3D model of the system being simulated, therefore the system is considered as 3D simulation system or 3D simulation workspace. The system (or data processing system in the McDaniel’s disclosure) uses the application program or software to run/execute any simulation, therefore it is considered simulation application ran on the 3D simulation system and 3D simulation objects (geometric character of the fluid's vessels, controls, sensors, and piping get incorporated into the 3D simulation) being programmed in the 3D simulation workspace).
Regarding claim 16, Zhou teaches A programmable process plant system comprising: a process plant comprising a plurality of physical process components; (Zhou disclosed in page 137 under ‘Introduction’: “We can develop a control strategy by using a PN model that captures the discrete event dynamics of the industrial control problem. Then both RLL and PN are used to design control programs.” It has been discussed in page 138 under section ‘PLC’S’ (left side col.) that controllers would be programmed using RLL. The RLL programming language was developed to smooth the transition from relay control systems to PLC’s. The initial intent of RLL was to allow plant maintenance personnel to troubleshoot, maintain, and make minor modifications to the system. In page 140 under section ‘RLL and PN design for an industrial system’ about a control system for clarifier scum removal system (shown in Figs. 2 and 3) consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. Wastewater flows through the clarifiers toward the skimmer pipe. As shown in Fig. 3, the skimmer pipes are sloped in groups of three toward a scum box. The skimmers are rotated on a sequential basis to allow the froth on the surface of the water to be collected in a scum box. Moreover, it has been discussed that each skimmer pipe has four positions: reverse, shallow skim, deep skim, and rest in terms of water flow through clarifiers. Fig. 3 shows detail about the pipes and clarifiers. Each pipe is equipped with a motorized actuator and position limit switches. A local control panel is provided with a local/off/remote selector switch. The local controls are provided for maintenance and emergency handling purposes. Each skimmer pipe is equipped with a spray water solenoid valve and a scum flushing valve is provided to flush the scum boxes at the completion of a skimming cycle. 
Zhou discussed about programming components of a process plant (e.g. Skimmer Pipes, Spray Water Valve, Scum Flushing Valve etc. are part of a control system) by implementing RLL programming language. Therefore, it is understood that the plurality of components of the process plant being programmed in the control system and this is identified as programmable process plant system in Zhou’s disclosure).
Zhou teaches a control application in communication with at least one of the plurality of physical process components; (Zhou disclosed in page 140 under section ‘RLL and PN design for an industrial system’: “The system, as shown in Figs. 2 and 3, consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. Wastewater flows through the clarifiers toward the skimmer pipe … Each skimmer pipe has four positions: … Each pipe is equipped with a motorized actuator and position limit switches. A local control panel is provided with a local/off/remote selector switch. In the local mode, a pipe is operated by using a switch located on its control panel. The local controls are provided for maintenance and emergency handling purposes. In remote mode, the pipes are controlled by a PLC. Mode selections (shallow/deep skim or timer/continuous) in remote operation are determined by inputs to the PLC from a plant wide Distributed Control System.”
Examiner considers, each skimmer pipe is equipped with a motorized actuator and position limit switches is provided with a local/off/remote selector switch in the local control panel and pipes are also controlled by a PLC in remote mode. Therefore, it is 
and Zhou teaches each of the plurality of programmable … simulation objects … comprising programming code that allows a user to adjust the 3D simulation objects during a simulation, (Zhou disclosed in page 140-141 under section ‘RLL Design’: “The RLL program was developed with the assistance of ISA logic diagrams … RLL program was created by entering one RLL file for skimmer #9. This file was tested with a test stand physically connected to the PLC I/O modules. The test stand consisted of maintained and momentary switches to simulate input conditions and lights to indicate output signals … The addresses I/O and internal status bits of the library were then searched and replaced with the addresses for skimmers 8–1. When search and replace were completed, the files were inserted into the RLL program with the logic for skimmer #9. To index from one skimmer subroutine to another, a sequential function chart (SFC) similar to PN was used ... After the SFC was entered, the system was again tested by using the test stand. The logic for the scum valves and spray water valves was entered, and a final test was then performed. A portion of the ladder logic as shown in Fig. 4(a)–(d) …”. Zhou discussed in page 147 under section ‘Design Comparison’ (at left side col.) that the RLL program listing produces approximately 450 rungs of code and the RLL program was written with the assistance of a supervisory SFC and it simplifies the sequencing of each RLL subroutine. 

Zhou discussed in his disclosure that RLL program was created by entering RLL file and this file was tested with a test stand physically connected to the PLC I/O modules. The test stand consisted of maintained and momentary switches in order to simulate input conditions. Therefore, Examiner considers, programmable simulation object corresponding to a control device of the process plant (according to Spec. of current application at para [0020]), is the PLC device with I/O modules, which has been connected to the RLL program. It has been discussed above that RLL program has codes and these code relating to operation of the simulation objects of process plant (as an example logic for the scum valves and spray water valves being tested). Moreover, some adjustments being done in above disclosure (e.g. insertion of a time delay, 
However, Zhou doesn’t explicitly teach a three-dimensional (3D) simulation system comprising a 3D workspace containing a plurality of programmable 3D simulation objects, each of the plurality of programmable 3D simulation objects corresponding to a physical process component of the process plant … wherein the 3D simulation system is in communication with the control application.
McDaniel teaches a three-dimensional (3D) simulation system comprising a 3D workspace containing a plurality of programmable 3D simulation objects, each of the plurality of … 3D simulation objects corresponding to a physical process component of the process plant … wherein the 3D simulation system is in communication with the control application. (McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation. Disclosed embodiments incorporate 3D models of the devices being controlled into a discrete element formulization to calculate the results of the simulation … The elements resemble the physical components of the system being simulated because they have the same relative size and shape. Simulation elements system as disclosed herein can receive or interactively build a 3D model of the system to be simulated. By modeling the process devices in 3D as they would appear physically, it is possible to use the geometric configuration as data for the simulation.” In para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation.”
McDaniel gave examples of process plant’s components as pressure vessels, actuators and sensors etc. have 3D model or 3D geometric data. The system disclosed by McDaniel can receive or interactively build a 3D model of the system to simulate the fluid, is a 3D simulation system. It has been mentioned above that 3D model dictates the connectivity of the discrete elements dynamically and the abovementioned system defines discrete elements that use the 3D model. Examiner considers, fluid behavior simulated in a simulated process and geometric character of the fluid's vessels, controls, sensors, and piping get incorporated into the 3D simulation system and the 3D model of the system being simulated, therefore the system is considered as 3D simulation system or 3D simulation workspace. The system (or data processing system McDaniel’s disclosure) uses the application program or software to run/execute any simulation, therefore it is considered simulation application ran on the 3D simulation system and 3D simulation objects (geometric character of the fluid's vessels, controls, sensors, and piping get incorporated into the 3D simulation) being programmed in the 3D simulation workspace).
Therefore, Zhou and McDaniel are analogous art because they are related in performing simulation on physical components of a process plant. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhou and McDaniel before him or her, to modify the performing a simulation on a plurality of programmable simulation objects by applying programming code of Zhou to include the simulation on a plurality of 3D programmable simulation objects in the 3D simulation system of McDaniel. The suggestion/motivation for doing so would have been obvious by McDaniel because fluid simulation uses a discrete element solver technique and introduces geometric 3D data and a 3D model of the system being simulated (McDaniel disclosed in page 7 in para [0089]). Therefore, it would have been obvious to combine McDaniel with Zhou to obtain the invention as specified in the instant claim(s).
Regarding claim 17, Zhou and McDaniel teach The programmable process plant system of claim 16, wherein McDaniel teaches the process plant further comprises: at least one fluid vessel; at least one pipe coupled to the at least one fluid vessel; (McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation.” In page 7 para [0090]: “A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation. For example, a vessel filled with liquid tracks the current height of the liquid and can note which sensors and valves the liquid covers. A pipe tracks the location of pressure waves along its length so that it knows the speed of the contained fluid as well as sensor values along its length.” McDaniel discussed the fluid vessel and a pipe coupled or connected in the vessel filled with liquid tracks the location of pressure waves along its length so that the pipe can track or knows the speed of the contained fluid).
and McDaniel teaches at least one control device coupled to the at least one pipe, the at least one control device configured to control flow of a fluid to or from the at least one fluid vessel via the at least one pipe. (McDaniel disclosed in page 2 para [0026]: “Fluid behavior is also common in automation processes. There might be gases flowing in pipes or a liquid filling a container. Fluids are characterized by their ability to flow continuously from one place to another and for gases to expand to fill their container. It is useful to be able to simulate fluids for the purpose of simulating the behavior of a controlled process. Automation is used to control fluids in fields such as brewing, bottling, water treatment, and chemical production.” In page 6 para [0086]: “method to simulate fluids is to model the entities of the process as discrete elements … The fluids in the model are implicitly represented by the behavior of the elements. A pipe element, for example, may have a viscosity parameter to model how quickly the fluid will flow through it. The fluid, however, is not a separate entity in the model even actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation. For example, a vessel filled with liquid tracks the current height of the liquid and can note which sensors and valves the liquid covers. A pipe tracks the location of pressure waves along its length so that it knows the speed of the contained fluid as well as sensor values along its length.”
Examiner considers, actuators, sensors, valves are control devices coupled/connected to the pipe, where fluid simulation being performed using 3D geometric data or 3D model of control devices. The control devices (e.g. sensors and valves) configured to control flow of a fluid to or from the fluid vessel by using the pipe and pipe also track or knows the speed of the contained fluid also sensor values along pressure waves length).
Regarding claim 18, Zhou and McDaniel teach The programmable process plant system of claim 17, wherein Zhou teaches the at least one control device comprises a remotely operable actuator configured to receive a control signal, and responsive to the control signal, alter a state of the control device. (Zhou disclosed in page 140 under section ‘RLL and PN design for an industrial system’ about a control system for clarifier scum removal system (shown in Figs. 2 and 3) consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum 
Examiner considers, skimmer pipes in the control system (for clarifier scum removal system) or control device is equipped with a motorized actuator and position limit switches. There are three different selector switches or control signals such as “local/off/remote” are provided in the local control panel. It is understood that motorized actuator being operated remotely by the selector switch or signal being selected as “remote”. This control signal or switch is responsive to alter/modify a state of the control device (because by using the motorized actuator which is provided with control panel having 3 different states “local/off/remote”, thus controlling or altering the state of a control device)).
Regarding claim 19, Zhou and McDaniel teach The programmable process plant system of claim 16, wherein Zhou teaches the programmable … simulation object corresponding to the control device of the process plant comprising programming code, the programming code operative to simulate the operation of the corresponding control device during a simulation operation … (Zhou disclosed in page 140-141 under section ‘RLL Design’: “The RLL program was developed with the assistance of ISA logic diagrams … RLL program was created by entering one RLL file for skimmer #9. This file was tested with a test stand physically connected to the PLC I/O modules. The test stand consisted of maintained and momentary switches to simulate input conditions and lights to indicate output signals … The addresses I/O and internal status bits of the library were then searched and replaced with the addresses for skimmers 8–1. When search and replace were completed, the files were inserted into the RLL program with the logic for skimmer #9. To index from one skimmer subroutine to another, a sequential function chart (SFC) similar to PN was used ... After the SFC was entered, the system was again tested by using the test stand. The logic for the scum valves and spray water valves was entered, and a final test was then performed. A portion of the ladder logic as shown in Fig. 4(a)–(d) …”. Zhou discussed in page 147 under section ‘Design Comparison’ (at left side col.) that the RLL program listing produces approximately 450 rungs of code and the RLL program was written with the assistance of a supervisory SFC and it simplifies the sequencing of each RLL subroutine. 
Zhou discussed in his disclosure that RLL program was created by entering RLL file and this file was tested with a test stand physically connected to the PLC I/O modules. The test stand consisted of maintained and momentary switches in order to simulate input conditions. Therefore, Examiner considers, programmable simulation object corresponding to a control device of the process plant (according to Spec. of current application at para [0020]), is the PLC device with I/O modules, which has been 
and wherein Zhou teaches the programming code is configured to be transferred to the corresponding control device of the process plant and the programming code being executable by a remotely operable actuator of the control device to alter a state of the control device. (Zhou discussed in page 147 under section ‘Flexibility’ (at right side col.) that changes or adjustments being made to the original design specifications for the wastewater treatment system such as “Time delay is to be inserted before a skimmer begins the reverse skim operation”, “Continuous mode is to be modified to allow a maximum of five complete skimming cycles”, “Typical skimmer sequence is to be modified to eliminate the choice structure of going to deep or shallow skim after reverse skim.” The new cycle should be with adjustable time delays as before and the insertion of a time delay in the RLL program requires an additional rung to include the timer function, an additional rung to output instruction, and modification to existing rungs of ladder logic. The original output instruction is replaced by the new output instruction. The RLL modifications are shown in Fig. 4(b). Moreover, the insertion of a cycle counter in the RLL program requires modifications to existing rungs and the addition of two new rungs. One rung to include the counter function and another to reset the counter. The modifications and additions in the dotted box in Fig. 4(a). 
Moreover, in page 140 under section ‘RLL and PN design for an industrial system’ about a control system for clarifier scum removal system (shown in Figs. 2 
Examiner considers, changes or adjustments being made to the original design specifications for the wastewater treatment system (e.g. insertion of a time delay, insertion of a cycle counter in the RLL program etc.) and the RLL modifications are shown in Fig. 4(a) and (b). Since original design specifications and original output instruction is replaced by the new output instruction therefore, it is concluded that RLL programming code being transferred programmable simulation object (e.g. Time delay has been inserted before a skimmer begins to reverse skim operation, skimmer is a simulation object in this example) to the corresponding physical component of the process plant. Moreover, the skimmer pipes in the control system (for clarifier scum removal system) or control device is equipped with a motorized actuator and position limit switches. There are three different selector switches or control signals such as “local/off/remote” are provided in the local control panel. It is understood that motorized 
However, Zhou doesn’t explicitly teach the 3D simulation system further comprises: a programmable 3D simulation object corresponding to a control device of the process plant, the programmable 3D simulation object corresponding to the control device of the process plant … simulate the operation of the corresponding control device during a simulation operation of the programmable 3D simulation system.
McDaniel teaches the 3D simulation system further comprises: a programmable 3D simulation object corresponding to a control device of the process plant, the programmable 3D simulation object corresponding to the control device of the process plant … simulate the operation of the corresponding control device during a simulation operation of the programmable 3D simulation system (McDaniel disclosed in page 7 para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geo metric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated. By modeling the process devices in 3D as they would appear physically, it is possible to use the geometric configuration as data for the simulation.” In para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation.” In para [0093]: “A system in accordance with disclosed embodiments defines discrete elements that use the 3D model and modify the model as the simulation progresses. Also the 3D model dictates the connectivity of the discrete elements dynamically.”
McDaniel gave examples of process plant’s components corresponding to a control device of the process plant as pressure vessels, actuators and sensors etc. which have 3D model or 3D geometric data. The system disclosed by McDaniel can receive or interactively build a 3D model of the system to simulate the fluid, is a 3D simulation system. The properties of size and shape of pressure vessels, the orientation of one vessel with another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model, therefore it is concluded that the operation of the corresponding control device is simulated during the simulation operation of the programmable 3D simulation system).   
 Regarding claim 20, Zhou and McDaniel teach The programmable process plant system of claim 19, Zhou teaches the second programmable … simulation object comprising programming code containing logic relating to fluid physics. (Examiner would consider ‘fluid physics’ as ‘physics objects that could be used to represent the state of the fluid vessels’, in this case, “the pipe objects” (according to page 15 para [0050]). Zhou disclosed in page 140 under section ‘RLL and PN design control system for clarifier scum removal system (shown in Figs. 2 and 3) consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. Wastewater flows through the clarifiers toward the skimmer pipe. In page 140-141 under section ‘RLL Design’: “The RLL program was developed with the assistance of ISA logic diagrams … RLL program was created by entering one RLL file for skimmer #9. This file was tested with a test stand physically connected to the PLC I/O modules. The test stand consisted of maintained and momentary switches to simulate input conditions and lights to indicate output signals … The addresses I/O and internal status bits of the library were then searched and replaced with the addresses for skimmers 8–1. When search and replace were completed, the files were inserted into the RLL program with the logic for skimmer #9. To index from one skimmer subroutine to another, a sequential function chart (SFC) similar to PN was used ... After the SFC was entered, the system was again tested by using the test stand. The logic for the scum valves and spray water valves was entered, and a final test was then performed. A portion of the ladder logic as shown in Fig. 4(a)–(d) …”. Zhou discussed in page 147 under section ‘Design Comparison’ (at left side col.) that the RLL program listing produces approximately 450 rungs of code and the RLL program was written with the assistance of a supervisory SFC and it simplifies the sequencing of each RLL subroutine.
Examiner considers, programmable simulation object corresponding to a control device of the process plant (according to Spec. of current application at para [0020]), is the PLC device with I/O modules, which has been connected to the RLL program. It has been discussed above that RLL program has codes and these code relating to 
However, Zhou doesn’t explicitly teach the 3D simulation system further comprising: Page 7 of 16Application No.: 16/482,345Attorney Docket No.: 2016P21571WOUSa second programmable 3D simulation object corresponding to a fluid vessel,
McDaniel teaches the 3D simulation system further comprising: Page 7 of 16Application No.: 16/482,345Attorney Docket No.: 2016P21571WOUSa second programmable 3D simulation object corresponding to a fluid vessel, (McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation.” In page 7 para [0090]: “A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation. For example, a vessel filled with liquid tracks the current height of the liquid and can note which sensors and valves the liquid covers. A pipe tracks the location of pressure waves along its length so that it knows the speed of the contained fluid as well as sensor values along its length.” McDaniel discussed the fluid vessel and a pipe coupled or connected in the vessel filled with liquid tracks the location of pressure waves along its length so that the pipe can track or knows the speed of the contained fluid and the pipe is programmable 3D simulation object (because the geometric character of the fluid's vessels, controls, sensors, and piping get simulated with 3D geometric data) corresponding to a fluid vessel). 
Regarding claim 21, Zhou and McDaniel teach The programmable process plant system of claim 20, wherein McDaniel teaches responsive to a simulated movement of the second programmable 3D simulation object, a simulated fluid contained within a simulated fluid vessel associated with the second programmable 3D simulation object moves consistent with the simulated movement of the second programmable 3D simulation object. (McDaniel disclosed in page 6 para [0086]: “Another method to simulate fluids is to model the entities of the process as discrete elements. The elements are implemented as objects with a set of numeric properties. A boiler, for instance, might have pressure, temperature, and volume properties. The fluids in the model are implicitly represented by the behavior of the elements. A pipe element, for example, may have a viscosity parameter to model how quickly the fluid will flow through it. The fluid, however, is not a separate entity in the model even though viscosity is really a property of the fluid and not the pipe. The simulation is constructed from several of these discrete elements being connected together. For example, a boiler element may be attached to a valve element which may be in turn attached to a pipe element. The attachments between elements are purely logical and though they will follow the same arrangement as their real world counterparts, they are not placed with any geometrical consideration with respect to one another.”
Examiner considers, the programmable 3D simulation object is pipe or piping element and simulated movement of pipe to model how quickly the fluid will flow through it. It has been mentioned above that fluids being simulated to model the entities of the process as discrete elements and the elements are implemented as objects with 
Regarding claim 22, Zhou and McDaniel teach The programmable process plant system of claim 16, wherein Zhou teaches the control application is configured to receive programmable code from at least one … simulation object … and transfer the received programmable code to at least one of the physical process components. (Zhou discussed in page 139 under heading ‘RTPN-Based Controller’: An RTPN-based controller can be developed by assigning physical output functions to places and assigning physical input and timing variables to transitions of the PN model ... Our practice of PN modeling of industrial systems suggests that it is easier to associate input signal functions with transitions and output signals with places.” In page 143 under heading ‘RTPN Design’ (at left side col.): “A top-down approach is used in the RTPN design … The first level of this design is shown in Fig. 5, which is a cross between a PN and a flow chart. It models the sequencing of major elements of the system, each of which is represented by a block. They are models of continuous and timer mode of operation, nine skimmers, and a scum valve. The model of a skimmer is further broken down into four submodels, skimmer cycle, spray water valve, high-wet-
Examiner considers, RTPN-based controller being developed by implementing RLL program, therefore this RTPN controller having control application is configured to receive programmable code (RLL program). The example provided above for model skimmer #9 for four different components, where the Skimmer #9 start request, p1 is marked by either continuous or timer mode of operation, here the simulation object skimmer pipe received the programmable code (from RTPN controller through RLL program). Then the transition t1 fires and passes tokens to the models of skimmer sequence, high-wet-well e-stop, and spray water valve i.e. the received programmable code transferred or passed as token to models of the skimmer sequences or sub-models (here, skimmer is one of the process components of plant)).
However, Zhou doesn’t explicitly teach to receive … 3D simulation object of the 3D simulation system.
McDaniel teach to receive … 3D simulation object of the 3D simulation system. (McDaniel disclosed in page 1 para [0004]: “method includes receiving a three-dimensional model for a fluid simulation that includes a plurality of discrete A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated.” McDaniel taught about receiving 3D simulation object or model for fluid simulation in the 3D simulation system in his disclosure).
Regarding claim 23, Zhou and McDaniel teach The programmable process plant system of claim 22, wherein Zhou teaches the received programmable code is operable to simulate the at least one of the physical process components and to provide instructions for operation of the at least one physical process component. (Zhou disclosed in page 140 under heading ‘RLL Design’: “The RLL program was created by entering one RLL file for skimmer #9. This file was tested with a test stand physically connected to the PLC I/O modules. The test stand consisted of maintained and momentary switches to simulate input conditions and lights to indicate output signals. After the first program file was completely tested, it was copied and stored in a library file. The addresses I/O and internal status bits of the library were then searched and replaced with the addresses for skimmers 8–1. When search and replace were completed, the files were inserted into the RLL program with the logic for skimmer #9.” In page 145 under heading ‘RTPN Model of Skimmer’: “The RTPN model of a skimmer is composed of four components … t1 is used to initialize the first three subnets, and t16 to synchronize them at the end of the cycle. In Fig. 7, p1 receives a token after the continuous or timer mode is selected, as shown in Fig. 6, and then t1 is 
Examiner considers, RLL program created RLL file for skimmer pipe (files were inserted into the RLL program with the logic for skimmer #9) and this file was tested with a test stand to simulate input conditions and lights to indicate output signals i.e. received programmable code (RLL program) is operable to simulate one of the physical process components in the plant (skimmer pipe). Moreover, the skimmer pipe in RTPN model receives a token (programmable code through RLL program) after the continuous or timer mode is selected and provided instructions when t1 is enabled and when p2 is marked to set the output address that drives the skimmer to the reverse position. Therefore, it is understood that the received programmable code is operable to simulate one of the physical process components (skimmer pipe) and provided instructions for operation of the skimmer pipe (by initiating cycles/transitions and setting timer mode)).
However, Zhou doesn’t explicitly teach to simulate the at least one of the physical process components in the 3D simulation system
McDaniel teaches … to simulate the at least one of the physical process components in the 3D simulation system (McDaniel disclosed in page 7 para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geometric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated.” McDaniel taught about simulating 3D simulation object or model for fluid simulation in the 3D simulation system in his disclosure).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, McDaniel and further in view of Blevins et al. (Pub. No. US 2005/0096872A1) (hereinafter Blevins). 
Regarding claim 7, Zhou and McDaniel teach The method of claim 1, Zhou teaches coupling each of a plurality of process plant components to a process control application; (Zhou disclosed in page 140 under section ‘RLL and PN design for an industrial system’: “The system, as shown in Figs. 2 and 3, consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. Wastewater flows through the clarifiers toward the skimmer pipe … Each skimmer pipe has four positions: … Each pipe is equipped with a motorized actuator and position limit switches. A local control panel is provided with a local/off/remote selector switch. In the local mode, a pipe is operated by using a switch located on its control panel. The local controls are provided for maintenance and emergency handling purposes. In remote mode, the pipes are controlled by a PLC. Mode selections (shallow/deep skim or timer/continuous) in remote operation are determined by inputs to the PLC from a plant wide Distributed Control System.”
Examiner considers, each skimmer pipe is equipped with a motorized actuator and position limit switches is provided with a local/off/remote selector switch in the local control panel and pipes are also controlled by a PLC in remote mode. Therefore, it is considered that at least one of the plurality of physical process components (e.g. pipe) is being controlled by the controller in local control panel and by the PLC (programmable logic controllers) i.e. control application in communication with the process components (e.g. Skimmer Pipes, Spray Water Valve etc.) of plant).
Zhou teaches the computer processor … is configured to transfer programming code contained in at least one … simulation object to a corresponding physical component of the process plant via the communication link and the process control application. (Zhou discussed in page 147 under section ‘Flexibility’ (at right side col.) that changes or adjustments being made to the original design specifications for the wastewater treatment system such as “Time delay is to be inserted before a skimmer begins the reverse skim operation”, “Continuous mode is to be modified to allow a maximum of five complete skimming cycles”, “Typical skimmer sequence is to be modified to eliminate the choice structure of going to deep or shallow skim after reverse skim.” The new cycle should be with adjustable time delays as before and the insertion of a time delay in the RLL program requires an additional rung to include the timer function, an additional rung to output instruction, and modification to existing rungs of ladder logic. The original output instruction is replaced by the new output instruction. The RLL modifications are shown in Fig. 4(b). Moreover, the insertion of a cycle counter in the RLL program requires modifications to existing rungs and the addition of two new rungs. One rung to include the counter function and another to reset the counter. The modifications and additions in the dotted box in Fig. 4(a).
Examiner considers, changes or adjustments being made to the original design specifications for the wastewater treatment system (e.g. insertion of a time delay, insertion of a cycle counter in the RLL program etc.) and the RLL modifications are shown in Fig. 4(a) and (b). Since original design specifications and original output instruction is replaced by the new output instruction therefore, it is concluded that RLL programming code being transferred programmable simulation object (e.g. Time delay 
wherein McDaniel teaches coupling the process plant to the 3D simulation system comprises: (McDaniel disclosed in page 7 para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geometric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated. By modeling the process devices in 3D as they would appear physically, it is possible to use the geometric configuration as data for the simulation.” In para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation.” In para [0093]: “A system in accordance with disclosed embodiments defines discrete elements that use the 3D model and modify the model as the 3D model dictates the connectivity of the discrete elements dynamically. As an object moves, the simulation element associated with that object searches in space for an object with which it interacts.”
McDaniel gave examples of process plant’s components as pressure vessels, actuators and sensors etc. have 3D model or 3D geometric data. The system disclosed by McDaniel can receive or interactively build a 3D model of the system to simulate the fluid, is a 3D simulation system. It has been mentioned above that 3D model dictates the connectivity of the discrete elements dynamically and the abovementioned system defines discrete elements that use the 3D model, therefore, it is concluded that 3D model of process plant’s components are coupled or connected with the 3D simulation system).
Therefore, Zhou and McDaniel are analogous art because they are related in performing simulation on physical components of a process plant. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhou and McDaniel before him or her, to modify the performing a simulation on a plurality of programmable simulation objects by applying programming code of Zhou to include the simulation on a plurality of 3D programmable simulation objects in the 3D simulation system of McDaniel. The suggestion/motivation for doing so would have been obvious by McDaniel because fluid simulation uses a discrete element solver technique and introduces geometric 3D data and a 3D model of the system being simulated (McDaniel disclosed in page 7 in para [0089]). Therefore, it would have been obvious to combine McDaniel with Zhou to obtain the invention as specified in the instant claim(s).
However, Zhou and McDaniel do not explicitly teach establishing a communication path between the process control application and a computer processor of the … simulation system, wherein the computer processor of the … simulation system is configured to transfer programming code … corresponding physical component of the process plant …;
Blevins teaches establishing a communication path between the process control application and a computer processor of the … simulation system, wherein the computer processor of the … simulation system is configured to transfer programming code … corresponding physical component of the process plant … (Blevins disclosed in page 1 para [0003]: “The process controllers, which are also typically located within the plant environment … execute a controller application that runs, for example, different control modules which make process control decisions, generate control signals based on the received information and coordinate with the control modules or blocks being performed in the field devices … The control modules in the controller send the control signals over the communication lines to the field devices to thereby control the operation of the process.” In page 3 para [0024]: “Each of the control modules 29 can be made up of what are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant 10. As is well known, function blocks, which may be objects in an object oriented programming protocol, typically perform one of an input function … a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control, or an output function 
Examiner considers, controller application/control application runs different control modules and each of the control modules can be made up of function blocks. Function blocks are objects in an object oriented programming protocol or programming code that controls the operation of some device, such as a valve (simulation object to a corresponding physical component of the process plant), to perform some physical function within the process plant. 
Blevins disclosed in page 3 para [0025]: “In the plant 10 illustrated in FIG. 1, the field devices 14 and 16 connected to the controllers … may be smart field devices, such as HART … Fieldbus field devices, which include a processor and a memory … Some of these devices, such as Fieldbus field devices … may store and execute modules, or sub-modules, such as function blocks, associated with the control strategy implemented in the controllers 12. Function blocks … in conjunction with the execution of the control modules 29 within the controllers 12 to implement process control …”. In Fig. 1, some field devices are connected to the controllers and a smart field devices, such as HART, Fieldbus field devices etc. include a processor and a memory. The smart field devices (e.g. Fieldbus field devices) store and execute modules, or sub-modules, such as function blocks, associated with the control strategy implemented in the controllers, therefore it is understood a communication path established between the process control application and a computer processor of the simulation system (because function blocks are in conjunction with the execution of the control modules within the controllers and control application runs on different control modules). Moreover, function .

Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKim et al. (Pub. No. US2013/0124175A1) disclosed programmable/configurable computerized distributed control systems, a typical hardware layout for a plant control system includes in addition to a distributed control system, a safety instrumentation system, emergency shutdown system, fire and gas system, or any combination thereof. The control system uses control blocks to execute logical and mathematical functions to control the physical processes in the plant. Another known approach to simulation/testing uses commercially-available simulation software to provide simple process simulation like the I/O control blocks are modified to turn off their connections to physical I/O modules, reads/writes to the I/O blocks via a special application program interface (API). Dynamic process simulation is an invaluable tool for everything from validating the design of a process plant (power, chemical, refinery, etc.), as a tool to checkout the performance of the plant control or safety systems; a process design can include descriptions from disparate data sources including equipment data sheets, piping and instrumentation diagrams (P&IDs) showing the layout of a plant process.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148